DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 01/15/2019.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 12/28/2018 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 12/28/2018 are acceptable for examination purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/255/019, now allowed Although the claims at issue are not identical, they are not patentably distinct from each other because it contains all limitations of instant claim 1

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term heat resistant is a relative term. Any material has a certain level of stability towards heat. The term heat resistant in claim 1 is a relative term which renders the claim indefinite.  The term heat resistant is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-9 depend from claim 1 directly or indirectly and fall therewith.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4,6 and 9  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0181589 to Yokoyama (Yokoyama).
Regarding claim 1, Yokoyama  discloses a secondary battery comprising: an electrode body that includes a positive electrode plate and a negative electrode plate (para 10)  an outer body that has an opening and houses the electrode body (Fig. 1A, 1B),  a sealing plate that is made of metal (13, Fig. 1, para 37) and seals the opening, and a terminal that is electrically connected to the positive electrode plate or the negative electrode plate (17 or 19 Fig. 1A), wherein a conduction path between the positive electrode plate or the negative electrode plate and the terminal  is provided with a current  interrupting mechanism or a fuse part (para37, 39, 42, 45-46, 48-50, 56, and 73 plus e.g. 2-4,6-7, and 9; a positive electrode electricity collector structure (e.g. item re claim 2) in said prismatic outer structure becomes greater than or equal to a predetermined value, thereby disconnecting the electrical connection between said inversion plate and said positive electrode electricity collector structure such that the conductive route between said wound electrode structure and said positive electrode external terminal is disconnected reading on " a conduction path between the positive electrode plate or the negative electrode plate and the terminal is provided with a current interrupting mechanism or  a fuse part),, the terminal is attached to the sealing plate via an insulating member made of resin, at least part of the terminal is disposed on a battery outer side with respect to the sealing plate (Fig. 1), and an electrically insulating  heat-resistant layer or an electrically insulating  heat- resistant member is disposed between the terminal and the sealing plate, (member 20a  which is placed is placed between the sealing structure and said positive electrode external terminal, said insulating member is composed of polypropylene (PP), perfluoroalkoxy fluoroplastic (PFA), or copolymer of ethylene-tetrafluoroethylene (PTFE), wherein a first insulation member (e.g. item 34) is similarly comprised of polypropylene (PP), perfluoroalkoxy fluoroplastic (PFA), and copolymer of ethylene-tetrafluoroethylene (PTFE), characterized i.e. resin, para 46 and 58).
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to choose the suitable material based on list of resins disclosed by Yokoyama based on heat resistance of said resins and depending of working conditions of the battery.

Regarding claim 3, Yokoyama discloses wherein the heat-resistant layer is formed on a surface of at least one of the terminal the insulating member. And the sealing plate (. Fig. 1).
Regarding claim 4, Yokoyama discloses wherein the heat-resistant member is disposed between the terminal and an outer surface of the sealing plate (member 20, Fig. 1B).
Regarding claim 6, Yokoyama discloses the invention as discussed above as applied to claim 1, and incorporated therein.  Since, the battery of Yokoyama is substantially similar to the instant battery as claimed in claim 1, the claimed feature considered as inherently present.
Regarding claim 9, Yokoyama discloses a battery pack (Title, claim 8), wherein the batteries can be connected in parallel (para 5).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0181589 to Yokoyama as applied to claim 1 in view of WO 2016017733 to Inoue (US 10,952,893 is used as English language equivalent).
Regarding claim 7, Yokoyama discloses the invention as discussed above as applied to claim 1 and incorporated therein, Yokoyama does not expressly disclose wherein the heat-resistant layer or the heat-resistant member has a higher melting point than the insulating member.
Inoue teaches a combination of sealing and heat resisting resin used for resalable sealing of battery housing (bag). Inoue also teaches that sealing resin (thermofusible resin) has a lower melting point than the heat resistant resin (claim 1). Therefore, such structural design wherein the heat-resistant layer or the heat-resistant (MPEP 2144.03 (A-E)).
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727